DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were rejected in Office Action mailed on 08/03/2021.
Applicant filed a response, amended claim 1, 3-4, 11, 13, and 15, and cancelled claims 2 and 5.
Claims 1, 3-4, 6-20 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-9, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821).
Regarding claim 1, Ganz teaches a high-voltage accumulator (i.e., a cooling device) (1) (abstract) (paragraph [0002], [0041]) (see figure 2a), comprising:
a battery module (i.e., battery system) (paragraph [0013], [0020], [0044]) (see figure 2a), wherein the battery module includes:
at least two battery cells (i.e., battery units) (12a, 12b, 12c) (paragraph 0044]) (see figure 2a); and 
a cooling plate (2a, 2b, 2c) which has a flow channel (i.e., connecting ducts) (3a, 3b) disposed within the cooling plate (paragraph [0039]-[0043) (see figure 1 and 2a);
wherein the cooling plate (2a, 2b, 2c) has a first fluid connection (as shown in figure 1 below); and 

Ganz does not explicitly articulate the specifics of the first fluid channel (10) having a cross section that deviates from a circular shape. Nonetheless, Ganz teaches the first fluid channel (10) is in the form of connecting tubes (paragraph [0044]). Further, Ganz recognize the need of the high-voltage accumulator (i.e., cooling device) to have a compact structural form and space saving (paragraph [0021]-[0022]). In addition, Ganz teaches the applicability of the high-voltage accumulator in different vehicles (i.e., hybrid, electric, limousine, motor vehicles) (paragraph [0003], [0013]). As such, scaling up or down the components (i.e., first fluid channel) to form a desired size or shape and space within the structure (i.e., hybrid, electric, limousine, motor vehicles) would be obvious to a person with ordinary skill in the art absent evidence that those shape and size or space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious to a skilled artisan to modify the configuration of the first fluid channel in a different form deviating from a circular shape in order to create a compact structure and save space depending on the applicability of the high-voltage accumulator. 
As to the limitations “the flow channel is flowed through by a coolant or a refrigerant  which cools the at least two battery cells”, “by way of which the coolant or the refrigerant flows into the flow channel; and a first fluid channel”, and “wherein the coolant or the refrigerant is supplied to the flow channel of the cooling plate by the first fluid channel via the first fluid 

    PNG
    media_image1.png
    421
    614
    media_image1.png
    Greyscale

Regarding claim 3, Ganz teaches the cooling plate has a second fluid connection (as shown in figure 1 above) in flow connection with a second fluid channel (i.e., connecting ducts) (11) (paragraph [0043]-[0044]) (as shown in figure 2a). As to the particulars of the second fluid channel having a cross section that deviates from the circular shape, the same rational applied 
Regarding claim 4, Ganz teaches the first fluid channel (10) and the second fluid channel (11) are disposed above the battery cells (as shown in figure 1 and 2a) (Note: as shown in figure 1 and 2a, the first fluid channel (10) and the second fluid channel (11) connects on top of fluid inlet 4a and 5b and batteries are positioned on top of cooling plate therefore, it is clear the first and second fluid channel are above the battery cells). 
Regarding claims 6-9, the same rational as applied to claim 1 and 3 in references to the particular shape of the first and second fluid channel would apply (see page 5 above, line 5-18 and page 6 above, line 10-13). It would be obvious to a skilled artisan to modify the configuration of the first fluid channel in a different form and or having a rectangular shape as 
Regarding claim 11, Ganz teaches the first fluid channel (10) is in flow connection with the first fluid connection via a first connecting channel (as shown in figure 1 below) and wherein the second fluid channel is in flow connection with the second fluid connection via a second connecting channel (as shown in figure 1 below).

    PNG
    media_image2.png
    421
    614
    media_image2.png
    Greyscale

	Regarding claim 13, Ganz teaches the high-voltage accumulator as described above in claim 1 but does not explicitly articulate the specifics as recited in the instant claim. However, Ganz teaches multiple battery modules (i.e., battery system) could be adapted to maximize the energy storage amount to the number of performance requirement of the electric consumers which are installed in a respective type of vehicle (paragraph [0024]). As such, it would be 
	Regarding claim 15 and 17, Ganz teaches the high-voltage accumulator as described above in claim 1 and 13. As described above in claim 13 where additional modules are suggested, a configuration where multiple modules are arranged would result in a second module having the same configuration as the first battery module where the respective fluid channels are in flow connection with the respective fluid connections (see figure 1 above and page 5 above, line 1-5). Moreover, arranging multiple modules (i.e., a pair) to achieve a desired power output would clearly result in the fluid channels being disposed in between battery modules (For instance, this can be observed in figure 2a where flow channels (3a, 3b) of battery 12b are in between batteries 12a and 12c.). 
	Regarding claim 20, Ganz teaches a vehicle with the high-voltage accumulator as described above in claim 1 (paragraph [0002]). 
Claims 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821) as applied to claim 1 above, and further, in view of Siering et al. (U.S. Patent Application Publication 2014/0193686).
	Regarding claim 10, Ganz teaches the high-voltage accumulator as described above in claim 1 but does not teach the particulars of the two pressure plates which are clamped together via a tensioning element and at least two battery cells clamped between the two pressure plates.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to include two pressure plates as taught by Siering in order to prevent deformation of the cell module during operation. 
	Regarding claim 12, Ganz teaches the high-voltage accumulator as described above in claim 1, 3 and 11. Ganz does not explicitly articulate the specifics of the first connecting channel and the second connecting channel are formed by respective channels provided in a pressure plate of the battery module or are formed by respective lines disposed in the respective channels. Nonetheless, as indicated above, Siering teaches a battery module (i.e., cell module) (1) with two pressure plates (2) (paragraph [0007], [0029]-[0031]) clamped together via tensioning element and battery cells clamped between the pressure plates (paragraph [0007]). Siering teaches a first connecting channel (10) and a second connecting channel (i.e., first and second connection duct) formed in the pressure plate (see figure 2) (paragraph [0036]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to have the pressure plates and further have the first and second connecting channels in the pressure plates as taught by Siering and the motivation would have been, to increase the 
	Regarding claim 14 and 16, Ganz teaches the high-voltage accumulator as described above in claim 1 and 3 but does not teach the particulars of the flange protruding laterally from the first and second fluid channel and wherein the connection flange is in flow connection with the first and second fluid connection. Nonetheless, Siering teaches a configuration where a flange is in flow connection with the fluid connection (as shown in figure 4 below which represents a first and second pressure plate hence, a first and second fluid channel and first a second fluid connection). It would have been obvious to a skilled artisan to modify the high-voltage accumulator of Ganz to include a flange and a configuration as recited in the instant claimed in order to optimize the available space within the housing (paragraph [0011]). 

    PNG
    media_image3.png
    690
    475
    media_image3.png
    Greyscale

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821) as applied to claim 1 and 3 above, and further in view of Okada et al. (U.S. Patent Application Publication 2009/0142653).
	Regarding claim 18-19, Ganz teaches the high-voltage accumulator as described above in claim 1 however; Ganz fails to teach the first fluid channel is metal or plastic. 
	Okeda, also directed to a high-voltage accumulator (i.e., battery system) (abstract) teaches is known to have a configuration in a similar system as the one claimed with fluid channel made of metal such as copper or aluminum (paragraph [0088]). Okeda teaches the metal having excellent heat conductivity (paragraph [0088]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to include a metal as taught by Okeda in order to provide excellent heat conductivity to cool the high voltage accumulator. 

Response to Amendment
	In view of the amendments filed on 11/01/2021, the prior 112(b) rejection is withdrawn. In addition, the prior objection to the claims is withdrawn. However, a new objection to the drawings in view of the new amendments is presented in this Office Action.

Response to Arguments
Applicant arguments filed on 11/01/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weileder et al. (U.S. Patent Application Publication 2016/0233565).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.